


Exhibit 10.1
OWENS & MINOR, INC.
PERFORMANCE SHARE AWARD AGREEMENT




THIS PERFORMANCE SHARE AWARD AGREEMENT (“Agreement”) dated as of ____________,
20__ between Owens & Minor, Inc., a Virginia corporation (the “Company”), and
_______________ (“Participant”) is made pursuant to and subject to the
provisions of the Company's 2005 Stock Incentive Plan (the “Plan”). All
capitalized terms used in this Agreement that are not otherwise defined shall
have the same meanings given to them in the Plan.


1.    Grant of Performance Share Award. In accordance with the Plan, on
________, 20__ (the “Date of Grant”), the Company granted to the Participant,
subject to the terms and conditions of the Plan and the terms and conditions set
forth in this Agreement, _______ Performance Shares, subject to adjustment as
provided in Section 2 (the “Performance Shares”). The Participant will earn the
Performance Shares to the extent that the requirements of Section 2 are
satisfied. The Company will issue shares of Common Stock in accordance with
Section 3 in settlement of the Performance Shares, if any, that the Participant
earns in accordance with Section 2, which shares of Common Stock (the
“Restricted Stock”) will be further subject to the vesting and forfeiture
provisions described in Section 4 (except as otherwise specifically provided in
Section 3(b)).


2.    Earning Performance Shares. This Section 2 determines the number of
Performance Shares that the Participant may earn under this Agreement.


(a)
The Participant will earn Performance Shares based on achievement by the Company
of the Performance Metrics (defined below) for fiscal years 20__ and 20__. The
number of Performance Shares earned by the Participant will be determined based
upon the following formula, the terms of which are further defined below:



(Weighted Performance Multiple) x (Target Shares)


The Weighted Performance Multiple will be determined based on the following
Performance Metrics and the definitions below:


Performance Metrics
Weight
Threshold
Target
Maximum
ROAA
__%
___%
___%
___%
Company Adjusted Diluted EPS
__%
$____
$____
$____







Definitions:
 
“Company Return on Average Assets” shall mean Company Net Income divided by the
Company’s average total assets (calculated by averaging the Company’s total
assets as of each month-end during the Performance Period).


“Company Adjusted Diluted EPS” shall mean, for the Performance Period, the
Company's net income per diluted common share as presented in the Company's
consolidated audited income statement for the Performance Period, adjusted to
eliminate or exclude the after-tax effects of unusual or non-




--------------------------------------------------------------------------------



recurring items, including but not limited to, the effect of accounting and/or
tax changes;  tangible and intangible asset impairment charges; fees, expenses
and charges associated with debt and/or equity financing transactions,, merger
and acquisition activity (including the purchase or sale of a business unit or
its assets) and exit and realignment activities; gains/losses from asset sales
not made in the ordinary course of business; retirement plan gains/losses; and
gains/losses or charges associated with material litigation, regulatory, tax or
insurance settlements.  Adjustments to the Company’s net income per diluted
common share for purposes of determining any Award earned hereunder shall be
taken into account only to the extent that they are separately identified or
quantified in the Company’s consolidated audited financial statements, the notes
to the consolidated financial statements, “Management’s Discussion and Analysis”
in the Company’s Annual Report on Form 10-K or in other Company filings with the
Securities and Exchange Commission. 


“Metric Target” means, with respect to any Performance Metric, the applicable
Metric Target specified in the table above.


“Performance Metric” means each of (i) ROAA; and (ii) Company Adjusted Diluted
EPS.


“Target Shares” means ________ shares.


“Weight” means, with respect to any Performance Metric, the applicable Weight
specified in the table above.


“Weighted Performance Multiple” means the weighted average of the Performance
Multiples for each Performance Metric (based on the Weight for each such metric
in the table above), the maximum of which shall be capped at two (2) and the
minimum of which shall be zero.


(b)    Effect of Termination Prior to Issuance of Restricted Stock. Except as
provided in subparagraphs (c), (d) and (e), no Performance Shares will be earned
if the Participant’s employment with, and service to, the Company and its
Affiliates terminates or is terminated before January 1, 20__ or the date on
which Restricted Stock is issued as provided in Section 3(b).


(c)    Death or Disability. This subparagraph (c) applies if the Participant’s
employment with, and service to, the Company and its Affiliates terminates
before____________, 20__ or the date on which Restricted Stock is issued as
provided in Section 3(b), on account of the Participant’s death or permanent and
total disability (as defined in Section 22(e)(3) of the Code). In the event of
the Participant’s death prior to___________, 20__ or the date on which
Restricted Stock is issued as provided in Section 3(b), the number of
Performance Shares earned by the Participant shall equal the number determined
in accordance with subparagraph (a). In the event the Participant’s employment
terminates before ___________, 20__ or the date on which Restricted Stock is
issued as provided in Section 3(b) due to permanent and total disability, the
number of Performance Shares earned by the Participant shall equal the number
determined in accordance with subparagraph (a) multiplied by a fraction. The
numerator of the fraction shall be the number of whole months that the
Participant was employed by, or providing services to, the Company or an
Affiliate during the 24-month period beginning __________, 20__ and ending
___________, 20__ (including any period that the Participant was absent from
work for illness, injury or short term disability prior to termination of
employment) and the denominator shall be 24.
    
(d)    Retirement. This subparagraph (d) applies if the Participant’s employment
with, and service to, the Company and its Affiliates terminates before
_________, 20__ or the date on




--------------------------------------------------------------------------------



which Restricted Stock is issued as provided in Section 3(b), on account of the
Participant’s retirement (defined below). In the event of the Participant’s
retirement before __________, 20__ or the date on which Restricted Stock is
issued as provided in Section 3(b), the number of Performance Shares earned by
the Participant shall equal the number determined in accordance with
subparagraph (a) multiplied by a fraction. The numerator of the fraction shall
be the number of whole months that the Participant was employed by, or providing
services to, the Company or an Affiliate during the 24-month period beginning
_________, 20__ and ending __________, 20__ and the denominator shall be 24. For
purposes of this Section 2(d), retirement shall mean severance from the
employment of the Company and its Affiliates (i) at or after the attainment of
age 55 and after completing a number of years of service (the total years of
service credited to Participant for purposes of determining vested or
nontransferable interest in a defined benefit pension plan maintained by the
Company or an Affiliate which satisfies the requirements of Section 401(a) of
the Code) that, when added to Participant’s age at the time of severance from
employment, equals at least 65 or (ii) at or after the attainment of age 65.
        
(e)    Change in Control. The Participant will earn the number of Performance
Shares equal to Target Shares if there is a Change in Control before _________,
20__ or the date on which Restricted Stock is issued as provided in Section
3(b).


3.    Settlement of Performance Shares. The Performance Shares will be settled
in accordance with this Section 3.


(a)    Committee Certification. As soon as practicable after ___________, 20__
(but no later than _________, 20__), the Committee will determine the number of
Performance Shares that are earned under the provisions of Section 2. The
Committee’s determination shall be set forth in writing, as part of the minutes
of a meeting of the Committee, by unanimous consent or otherwise.
Notwithstanding the preceding sentences, a written determination of the
Committee shall not be required in the case of Performance Shares that are
earned pursuant to the provisions of Section 2(e).


(b)    Issuance of Restricted Stock. As soon as practicable after the
Committee’s certification under subparagraph (a) (but no later than March 15,
20__), the Committee shall issue shares of Restricted Stock under the Plan in
settlement of the Performance Shares earned by the Participant. The number of
shares of Restricted Stock issued shall equal the number of Performance Shares
earned by the Participant. Notwithstanding the preceding sentences, (i) if the
Performance Shares are earned pursuant to the provisions of Section 2(c) or
2(d), such Performance Shares shall be settled in shares of Common Stock that
are not subject to the restrictions set forth in Section 4 and (ii) if the
Performance Shares are earned pursuant to the provisions of Section 2(e), the
number of shares of Restricted Stock indicated in Section 2(e) shall be issued
to the Participant on the Control Change Date, and such shares of Restricted
Stock shall otherwise be treated as provided in Section 4(c)(vi).


(c)    Registration, etc. Shares of Restricted Stock issued in settlement of the
Performance Shares shall be registered in the name of the Participant on the
stock transfer books of the Company but shall be held by the Company (or its
transfer agent) during the Restricted Period (defined below). The Company’s
Secretary and its General Counsel shall serve as attorney-in-fact for
Participant during the Restricted Period with full power and authority in
Participant’s name to assign and convey to the Company any shares of Restricted
Stock that Participant forfeits under Section 4(c) or that are recovered under
Section 5. Each certificate representing shares of Restricted Stock may bear a
legend referring to the risk of forfeiture of the shares and stating that




--------------------------------------------------------------------------------



such shares are nontransferable until all restrictions have been satisfied and
the legend has been removed.


(d)    Dividends. Upon issuance of shares of Restricted Stock in settlement of
the Performance Shares earned by the Participant, the Company shall pay
Participant in cash the amount of any dividends that would have been paid on the
Performance Shares prior to settlement if the Performance Shares had been actual
shares of Restricted Stock outstanding during the period from _________, 20__
through _________, 20__. No dividends will be paid on the Performance Shares if
Restricted Stock is not earned and issued hereunder.


4.    Terms of Restricted Stock. The shares of Restricted Stock issued in
settlement of the Performance Shares are subject to the following terms and
conditions:


(a)    Restricted Period. Until __________, 20__ (the “Restricted Period”) or
the lapse of restrictions as provided in subparagraph (c) hereof, the Restricted
Stock shall be subject to the following restrictions:
 
(i) Participant shall not be entitled to receive the certificate or certificates
                evidencing the Restricted Stock;


(ii) Shares of Restricted Stock may not be sold, transferred, assigned, pledged,
            conveyed, hypothecated or otherwise disposed of; and


(iii) Shares of Restricted Stock may be forfeited immediately as provided in
            subparagraph (c) hereof.


(b)    Distribution of Restricted Stock. If Participant remains in the
continuous             employment of the Company or an Affiliate during the
entire Restricted Period             and otherwise does not forfeit such shares
pursuant to subparagraph (c) hereof, all         restrictions applicable to the
shares of Restricted Stock shall lapse upon expiration         of the Restricted
Period and a certificate or certificates representing the shares of
            Common Stock that were granted to Participant in the form of shares
of Restricted         Stock shall be delivered to Participant.


(c)     Lapse of Restrictions or Forfeiture.
    
(i)
Death. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of
Participant’s death, all restrictions applicable to the shares of Restricted
Stock shall immediately lapse on the date of Participant’s death and the
certificate or certificates representing the shares of Common Stock shall be
delivered to Participant’s estate.



(ii)
Disability. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of “total
and permanent disability” (as such term is defined in Section 22(e)(3) of the
Code), all restrictions on a pro rata number of shares of Restricted Stock shall
lapse. The “pro rata number” shall be the number of shares of Restricted Stock
multiplied by a fraction, the numerator of which is the number of months
(including a fractional month) of Participant’s employment after the Date of
Grant and the denominator of which is 36. The certificate or certificates
representing the shares of Common Stock upon which the restrictions have lapsed
shall be delivered to Participant.





--------------------------------------------------------------------------------





(iii)
Retirement. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of
retirement (defined below), all shares of Restricted Stock shall be forfeited
immediately and all rights of Participant to such shares shall terminate
immediately without further obligation on the part of the Company.
Notwithstanding the foregoing, if Participant’s service to the Company or an
Affiliate continues from and after the date of retirement through (i) membership
on the Board, (ii) a written consulting services arrangement with the Company or
an Affiliate or (iii) at the Company’s discretion, a written confidentiality and
non-solicitation agreement with the Company (“Post-Retirement Service”), shares
of Restricted Stock shall not be forfeited but shall continue to be held by the
Company until the earlier of (i) the end of the Restricted Period at which time
such shares shall be delivered to the Participant or (ii) the date Participant
ceases to provide Post-Retirement Service at which time such shares shall be
forfeited. For purposes of this subparagraph 4(c)(iii), retirement shall mean
severance from the employment of the Company and its Affiliates (i) at or after
the attainment of age 55 and after completing a number of years of service (the
total years of service credited to Participant for purposes of determining
vested or nontransferable interest in a defined benefit pension plan maintained
by the Company or an Affiliate which satisfies the requirements of Section
401(a) of the Code) that, when added to Participant’s age at the time of
severance from employment, equals at least 65 or (ii) at or after the attainment
of age 65.



(iv)
Termination of Employment by Company or Affiliate.



(a)
With Cause. If the Company or an Affiliate terminates Participant’s employment
with the Company and its Affiliates with “cause,” all shares of Restricted Stock
shall be forfeited immediately and all rights of Participant to such shares
shall terminate immediately without further obligation on the part of the
Company. For purposes of this Agreement, “cause” means: (i) misappropriation,
theft or embezzlement of funds or property from the Company or an Affiliate or
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the Company or an Affiliate, (ii)
conviction of, or entry of a plea of “nolo contendere” with respect to, a felony
which, in the reasonable opinion of the Company, is likely to cause material
harm to the Company’s or an Affiliate’s business, customer or supplier
relations, financial condition or prospects, (iii) violation of the Company’s
Code of Honor or any successor code of conduct; or (iv) failure to substantially
perform (other than by reason of illness or temporary disability, regardless of
whether such temporary disability is or becomes a total and permanent disability
(as defined in subparagraph 4(c)(ii) above), or by reason of approved leave of
absence) the duties of Participant’s job.



(b)
Without Cause. If Participant’s employment with the Company and its Affiliates
is terminated by the Company or an Affiliate without “cause,” all restrictions
on a pro rata number of shares of Restricted Stock shall lapse. The “pro rata
number” shall be the number of shares of Restricted Stock multiplied by a
fraction, the numerator of which is the number of months (including a fractional
month) of Participant’s employment after the Date of Grant and the denominator
of which is 36. The certificate or certificates representing the shares of
Common Stock upon which the restrictions have lapsed shall be delivered to
Participant.







--------------------------------------------------------------------------------



(v)
Termination of Employment by Participant. If Participant resigns from employment
with the Company and its Affiliates before the expiration of the Restricted
Period, without regard to the reason for such resignation (other than death,
disability or retirement as provided in subsections (i), (ii) and (iii) above),
all of the shares of Restricted Stock shall be forfeited immediately and all
rights of Participant to such shares shall terminate immediately without further
obligation on the part of the Company.



(vi)
Change in Control.



(a)
If, upon a Change in Control, (i) the Restricted Stock is assumed by, or a
substitute award granted by, the surviving entity (together with its Related
Entities, the “Surviving Entity”) in the Change in Control (such assumed or
substituted award to be of the same type of award as this Restricted Stock with
a value as of the Control Change Date substantially equal to the value of this
Restricted Stock) and (ii) within 24 months of the Control Change Date,
Participant’s employment with the Surviving Entity is terminated by the
Surviving Entity without Cause (defined below) or by Participant for Good Reason
(defined below), all restrictions applicable to the shares of Restricted Stock
shall immediately lapse on the date of employment termination and the
certificate or certificates representing the shares of Common Stock upon which
the restrictions have lapsed shall be delivered to Participant.



(b)
For purposes of this subsection 4(c)(vi), “Cause” shall mean (i) the willful and
continued failure by Participant to substantially perform his or her duties with
the Surviving Entity (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Participant by the Surviving Entity,
which demand specifically identifies the manner in which the Surviving Entity
believes that Participant has not substantially performed his or her duties, or
(ii) the willful engaging by Participant in conduct which is demonstrably and
materially injurious to the Surviving Entity, monetarily or otherwise. For
purposes of this paragraph, no act, or failure to act, on Participant’s part
shall be deemed "willful" unless done, or omitted to be done, not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Surviving Entity.



(c)
For purposes of this subparagraph 4(c)(vi), “Good Reason” shall have the meaning
given to such term in the Executive Severance Agreement between Participant and
the Company effective ___________, 20__, as such agreement from time to time may
be amended, modified, extended or replaced by a successor agreement or plan.



(d)
If, upon a Change in Control, the Restricted Stock is not assumed by, or a
substitute award granted by, the Surviving Entity in the Change in Control as
provided in subparagraph 4(c)(vi)(a) above, all restrictions applicable to the
shares of Restricted Stock shall immediately lapse on the Control Change Date
and the certificate or certificates representing the shares of Common Stock upon
which the restrictions have lapsed shall be delivered to Participant.



5.    Recoupment Policy. Notwithstanding any other provision in this Agreement
to the contrary, the Stock Award and underlying Restricted Stock granted under
this Agreement are subject to recoupment by the Company in accordance with the
Company’s Policy on Recoupment of Executive Incentive




--------------------------------------------------------------------------------



Compensation in effect on the date of this Agreement, as such policy is
interpreted and applied by the Company’s board of directors.


6.    Nontransferability. The Performance Shares are nontransferable except by
will or by the laws of descent and distribution. Shares of Restricted Stock
issued in settlement of the Performance Shares cannot be transferred before the
Restricted Period lapses except by will or by the laws of descent and
distribution.


7.    Shareholder Rights. Except as otherwise specifically provided herein, the
Participant shall not have any rights as a shareholder of the Company with
respect to the Performance Shares. Upon the issuance of shares of Restricted
Stock in settlement of the Performance Shares, the Participant shall have all of
the rights of a shareholder of the Company with respect to those shares,
including the right to vote the shares and to receive, free of all restrictions,
ordinary cash dividends. Stock received as a dividend on, or in connection with
a stock split of any shares of Restricted Stock issued in settlement of the
Performance Shares shall be subject to the same vesting restrictions as the
underlying shares of Restricted Stock. The Participant’s right to receive any
extraordinary dividends or distributions with respect to shares of Restricted
Stock issued in settlement of the Performance Shares shall be at the sole
discretion of the Committee, but in the event of any such extraordinary event,
the Committee shall take action appropriate to preserve the value of, and to
prevent the unintended enhancement of value in, such shares of Restricted Stock.


8.    Withholding. The Participant shall pay the Company any amount of taxes as
may be necessary in the opinion of the Company to satisfy tax withholding
required under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions. In lieu thereof, the Company
shall have the right to retain, from the shares of Restricted Stock to be issued
under Section 3, the number of shares of Restricted Stock with Fair Market Value
equal to the minimum amount required to be withheld. In any event, the Company
shall have the right to deduct from all amounts paid to a Participant in cash
(whether under the Plan or otherwise) any taxes required to be withheld. The
Participant shall promptly notify the Company of any election made pursuant of
Section 83(b) of the Code.


9.    No Right to Continued Employment. The award and settlement of the
Performance Shares does not give Participant any right with respect to
continuance of employment by the Company or an Affiliate, nor shall it interfere
in any way with the right of the Company or an Affiliate to terminate his or her
employment at any time.


10.    Change in Capital Structure. The number of Performance Shares and the
performance criteria in Section 2 (or, after any settlement of the Performance
Shares, the number of shares of Restricted Stock) shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups subdivisions or consolidations of
shares, other similar changes in capitalization or such other events as are
described in the Plan.


11.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.


12.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the plan as in effect on the Date of Grant.






--------------------------------------------------------------------------------



13.    Participant Bound by Plan. Participant hereby acknowledges that a copy of
the Plan has been made available to him or her and he or she agrees to be bound
by all the terms and provisions of the Plan.


14.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon Participant and his or her successors in
interest and the successors of the Company.






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


            
OWENS & MINOR, INC.
     
    
By:_________________________________
President & Chief Executive Officer




____________________________________
Participant




